Exhibit 10.1

 



SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (this “Agreement”) is made as of _______, ____, by
and among NeuroOne Medical Technologies Corporation, a Delaware corporation (the
“Company”), and the subscribers identified on the signature pages hereto (each,
a “Subscriber” and collectively, the “Subscribers”).

 

Recitals



Whereas, the Company seeks to sell a maximum of $300,000 (or such higher amount
as the Company’s Board of Directors shall determine, the “Total Amount”) in
Promissory Notes in the form annexed hereto as Exhibit B (each, a “Note” and
collectively, the “Notes”) and, subject to Section 1.1 below, Warrants to
purchase shares of the Company’s common stock as provided in the Note and in the
form of warrant agreement annexed hereto as Exhibit C (each, a “Warrant” and
collectively, the “Warrants”) pursuant to Section 4(a)(2) of the Securities Act
of 1933, as amended (the “Securities Act”), and Rule 506(b) of Regulation D
(“Regulation D”) as promulgated under the Securities Act (the “Offering”); and

Whereas, each Subscriber wishes to purchase a Note with the principal amount as
set forth on such subscriber’s respective Signature Page to this Agreement.

 

Now, Therefore, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Subscribers
hereby agree as follows:

 

1.                  PURCHASE OF PROMISSORY NOTES.

 

1.1              Subscription. Each Subscriber hereby subscribes (the
“Subscription”) to purchase a Note in the amount set forth on such Subscriber’s
respective signature page hereto (the “Subscription Amount”) and a Warrant. This
Subscription shall become effective when (a) it has been duly executed by the
Subscriber, (b) this Agreement has been accepted and agreed to by the Company
and (c) the Company has effectuated a Closing as set forth in Section 1.4
hereof. The minimum Subscription Amount per Subscriber shall be $50,000. Each
Subscriber shall be entitled to receive a Warrant as provided in such
Subscriber’s Note.

 

1.2              Payment for Subscription. Each Subscriber agrees that the
Subscription Amount to the Company for the amount of the Subscriber’s
Subscription is to be made upon submission of this Agreement in the form
included in these Subscription Documents (as hereinafter defined) by check or by
wire transfer to an account designated by the Company.

 

1.3              Terms and Conditions. The Company shall have the right to
accept or reject a Subscription, in whole or in part, for any reason whatsoever,
including, but not limited to, the belief of the Company that a Subscriber
cannot bear the economic risk of an investment in the Company, is not capable of
evaluating the merits and risks of an investment in the Company or is not an
“Accredited Investor,” as such term is defined in Rule 501 of Regulation D
promulgated under the Securities Act, or for no reason at all.

 

 1 

 

 



1.4              Closing. A closing may occur once a Subscription is received by
the Company and additional closings under the Offering may take place from time
to time as subscriptions are received by the Company.

 

(a)               The closing of on the Subscriptions for the Notes and Warrants
shall occur in one or more closings (collectively, the “Closings” and each,
without distinction, a “Closing”). Each Closing shall be held remotely by the
electronic exchange of documents and funds, at 10:00 a.m. Eastern Time, or at
such other time and by such means upon which the Company and the Subscribers
purchasing the Notes at such Closing shall agree.

 

(b)              The first such Closing (the “Initial Closing”) for an aggregate
amount of at least $100,000 in Principal Amount of Notes (the “Minimum Amount”)
shall take place on a date determined by the Company within 10 days of the date
upon which the Company shall have received Subscriptions having an aggregate
principal amount equal to the Minimum Amount. The Notes and Warrants issued at
the Initial Closing shall be documented in a Schedule of Purchasers maintained
by the Company (the “Schedule of Purchasers”).

 

(c)               At any time after the Initial Closing, to the extent that (i)
Subscribers already party to this Agreement (at the time determined, the
“Existing Subscribers”) and/or (ii) additional Subscribers (the “Additional
Subscribers”) agree by execution of a signature page hereto to purchase an
aggregate amount of at least $50,000 in additional principal amount of Notes, up
to a balance of the Total Amount, the Company shall, within 10 days thereafter,
hold an additional Closing with respect to the purchase of such Notes (each, a
“Subsequent Closing”); provided, however, that the aggregate purchase price of
Notes issued at the Initial Closing and all Subsequent Closings may not exceed
the Total Amount unless otherwise approved by the Company’s Board of Directors,
and provided further, however, that no Closing shall occur after the five-month
anniversary of the Initial Closing (subject to a one-time extension of ninety
(90) days exercisable at the sole discretion of the Company’s Board of
Directors). Other than expressly provided above in this Section 1.4(c), there
shall be no conditions precedent to a Subsequent Closing. Upon each Subsequent
Closing, the Company shall amend the Schedule of Purchasers to reflect any
additional purchase by the Existing Purchasers and to add any Additional
Purchasers. The terms of the transactions consummated at each Subsequent Closing
shall be identical to the terms of the transactions consummated at the Initial
Closing, excepting the date of issuance of the Notes shall be the date of such
Subsequent Closing. The Notes issued in each Subsequent Closing shall be issued
to the Subscribers in the principal amount shown for each Subscriber with
respect to such Subsequent Closing on the amended Schedule of Purchasers.

 

(d)              At each Closing, the Company shall deliver to the Subscribers
executed Notes in the amounts determined for each Purchaser pursuant to this
Section 1.

 

2.                  REPRESENTATIONS AND WARRANTIES.

 

2.1              Representations and Warranties by the Company. The Company
represents and warrants to each Subscriber, except as and to the extent set
forth in the publicly available reports, schedules, forms, statements and other
documents filed by the Company with, or furnished by the Company to, the
Securities and Exchange Commission (“SEC”) on or after January 1, 2015 and
before the second Business Day immediately prior to the date hereof, to the
extent the relevance of the disclosure is reasonably apparent, as follows, in
each case as of the date hereof and as of each Closing:




 2 

 

  

(a)               Authorization. The Company has all corporate right, power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby. All corporate action on the part of the Company, its
directors and stockholders necessary for the: (i) authorization execution,
delivery and performance of this Agreement by the Company; (ii) authorization,
sale, issuance and delivery of the Notes and Warrants contemplated hereby and
the performance of the Company’s obligations hereunder; and (iii) authorization,
issuance and delivery of the securities issuable upon exercise of the Warrants,
has been taken. The securities issuable upon exercise of the Warrants will be
validly issued, fully paid and nonassessable. The issuance and sale of the
securities contemplated hereby will not give rise to any preemptive rights or
rights of first refusal on behalf of any person which have not been waived in
connection with this Offering. The Company is not in default of any other
obligations, including any promissory notes or debentures.

 

(b)              Enforceability. Assuming this Agreement has been duly and
validly authorized, executed and delivered by the parties hereto and thereto
other than the Company, this Agreement is duly authorized, executed and
delivered by the Company constitutes the legal, valid and binding obligations of
the Company enforceable against the Company in accordance with its terms, except
as such enforcement is limited by general equitable principles, or by
bankruptcy, insolvency and other similar laws affecting the enforcement of
creditors rights generally.

 

(c)               No Violations. The execution, delivery and performance of this
Agreement and the Note by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Warrants and the securities issuable upon the exercise of the
Warrants) will not (i) result in a violation of the Certificate of Incorporation
of the Company or other organizational documents of the Company, (ii) conflict
with, or constitute a default (or an event which with notice or lapse of time or
both would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree applicable to the Company
by which any property or asset of the Company is bound or affected.

 

(d)              Litigation.

 

(i)                 The Company knows of no pending or threatened legal or
governmental proceedings against the Company which could materially adversely
affect the business, property, financial condition or operations of the Company
or which materially and adversely questions the validity of this Agreement or
any agreements related to the transactions contemplated hereby or the right of
the Company to enter into any of such agreements, or to consummate the
transactions contemplated hereby or thereby. The Company is not a party or
subject to the provisions of any order, writ, injunction, judgment or decree of
any court or government agency or instrumentality which could materially
adversely affect the business, property, financial condition or operations of
the Company. There is no action, suit, proceeding or investigation by the
Company currently pending in any court or before any arbitrator or that the
Company intends to initiate.

 



 3 

 



 

(ii)              There is no civil, criminal or administrative action, suit,
demand, claim, hearing, notice of violation or investigation, proceeding or
demand letter pending, or to the knowledge of the Company threatened, against
the Company, which if adversely determined would reasonably be expected to have
a material adverse effect on the ability of the Company to perform its
obligations hereunder. There is no civil, criminal or administrative action,
suit, demand, claim, hearing, notice of violation or investigation, proceeding
or demand letter pending, or to the knowledge of the Company threatened, against
or affecting the Company or any of its subsidiaries that, if adversely
determined, would reasonably be expected to have a material adverse effect on
Company and its subsidiaries (taken as a whole). There are no outstanding
orders, writs, judgments, decrees, injunctions or settlements that would
reasonably be expected to have a material adverse effect on the Company and its
subsidiaries (taken as a whole).

 

 

(e)               Intellectual Property. The Company owns or possesses
sufficient legal rights to all patents, trademarks, service marks, trade names,
copyrights, trade secrets, licenses, information and other proprietary rights
and processes necessary for its business as now conducted without any known
infringement of the rights of others. The Company has not received any written
communications alleging that the Company has violated or, by conducting its
business as presently proposed to be conducted, would violate any of the
patents, trademarks, service marks, trade names, copyrights or trade secrets or
other proprietary rights of any other person or entity.

 

(f)                Title to Assets. The Company has good and marketable title to
its properties and assets, and good title to its leasehold estates, in each case
subject to no mortgage, pledge, lien, lease, encumbrance or charge, other than
(i) those resulting from taxes which have not yet become delinquent; (ii) liens
and encumbrances which do not materially detract from the value of the property
subject thereto or materially impair the operations of the Company; and (iii)
those that have otherwise arisen in the ordinary course of business. The Company
is in compliance with all material terms of each lease to which it is a party or
is otherwise bound.

 

(g)               Investment Company. The Company is not an “investment company”
within the meaning of such term under the Investment Company Act of 1940, as
amended, and the rules and regulations of the Securities and Exchange Commission
(“SEC”) thereunder.

 

(h)              No Solicitation. Neither the Company nor any person
participating on the Company’s behalf in the transactions contemplated hereby
has conducted any “general solicitation,” as such term is defined in Regulation
D promulgated under the Securities Act, with respect to any of the Notes being
offered hereby.

 

(i)                 Blue Sky. The Company agrees to file a Form D with respect
to the sale of the Notes under Regulation D of the rules and regulations
promulgated under the Securities Act. The Company shall take such action as the
Company shall reasonably determine is necessary to qualify the Notes for sale to
the Subscriber pursuant to this Agreement under applicable securities or “blue
sky” laws of the states of the United States (or to obtain an exemption from
such qualification).

 

 4 

 

 



(j)                No Integration. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales in any security or solicited any offers to
buy any security under circumstances that would require registration under the
Securities Act of the issuance of the Notes, the Warrants or securities issuable
upon exercise of the Warrants to the Subscriber. The issuance of the Notes, the
Warrants and securities issuable upon exercise of the Warrants to the Subscriber
will not be integrated with any other issuance of the Company’s securities
(past, current or future) such that the offering of the Notes or the Warrants
would require registration under the Securities Act or would require stockholder
approval.

 

(k)              Non-Contravention. The execution, delivery and performance of
this Agreement by the Company will not (i) violate any law, treaty, rule or
regulation applicable to or binding upon the Company or any of its properties or
assets, or (ii) result in a breach of any contractual obligation to which the
Company is a party or by which it or any of its properties or assets is bound
that would reasonably be expected to have a material adverse effect on the
ability of the Company to perform its obligations under this Agreement.

 

2.2              Survival of Representations and Warranties. The representations
and warranties of the Company shall survive the Initial Closing for a period of
12 months and shall be fully enforceable at law or in equity against the Company
and the Company’s successors and assigns.

 

2.3              Disclaimer. It is specifically understood and agreed by each
Subscriber that the Company has not made, nor by this Agreement shall be
construed to make, directly or indirectly, explicitly or by implication, any
representation, warranty, projection, assumption, promise, covenant, opinion,
recommendation or other statement of any kind or nature with respect to the
anticipated profits or losses of the Company, except as otherwise provided with
this Agreement.

 

2.4              Representations and Warranties by the Subscribers. Each
Subscriber represents and warrants to the Company, as of the date hereof and as
of the Closing, as follows:

 

(a)               The Subscriber is acquiring the Notes and the Warrants for the
Subscriber’s own account, as principal, for investment purposes only and not
with any intention to resell, distributes or otherwise dispose of the Notes or
Warrants, as the case may be, in whole or in part.

 

(b)              The Subscriber has had an unrestricted opportunity to: (i)
obtain information concerning the Offering, including the Notes, the Warrants,
the Company and its proposed and existing business and assets; and (ii) ask
questions of, and receive answers from the Company concerning the terms and
conditions of the Offering and to obtain such additional information as may have
been necessary to verify the accuracy of the information contained in the this
Agreement or otherwise provided.

 

 5 

 



(c)               The Subscriber is an Accredited Investor, within the meaning
of SEC Rule 501 of Regulation D, and has such knowledge and experience in
financial and business matters that he is capable of evaluating the merits and
risks of investing in the Company, and all information that the Subscriber has
provided concerning the Subscriber, the Subscriber’s financial position and
knowledge of financial and business matters is true, correct and complete. The
Subscriber acknowledges and understands that the Company will rely on the
information provided by the Subscriber in this Agreement and in the Subscriber
Questionnaire annexed hereto as Exhibit A for purposes of complying with federal
and applicable state securities laws.

 

(d)              Except as otherwise disclosed in writing by the Subscriber to
the Company, the Subscriber has not dealt with a broker in connection with the
purchase of the Notes and agrees to indemnify and hold the Company and its
officers and directors harmless from any claims for brokerage or fees in
connection with the transactions contemplated herein.

 

(e)               The Subscriber is not relying on the Company or any of its
management, officers or employees with respect to any legal, investment or tax
considerations involved in the purchase, ownership and disposition of Notes or
Warrants. The Subscriber has relied solely on the advice of, or has consulted
with, in regard to the legal, investment and tax considerations involved in the
purchase, ownership and disposition of Notes and Warrants, the Subscriber’s own
legal counsel, business and/or investment adviser, accountant and tax adviser.

  

(f)                The Subscriber understands that the Notes and the Warrants,
or any securities received upon exercise of the Warrants, cannot be sold,
assigned, transferred, exchanged, hypothecated or pledged, or otherwise disposed
of or encumbered except in accordance with the Securities Act or the Securities
and Exchange Act of 1934, as amended (the “Exchange Act”), and that a market may
never exist for the resale of any such securities. In addition, the Subscriber
understands that the Notes, Warrants or any securities received upon exercise of
the Warrants, have not been registered under the Securities Act, or under any
applicable state securities or blue sky laws or the laws of any other
jurisdiction, and cannot be resold unless they are so registered or unless an
exemption from registration is available. The Subscriber understands that there
is no current plan to register the Notes, Warrants or any securities received
upon exercise of the Warrants.

 

(g)               The Subscriber is willing and able to bear the economic and
other risks of an investment in the Company for an indefinite period of time.
The Subscriber has read and understands the provisions of this Agreement.

 

(h)              The Subscriber maintains the Subscriber’s domicile, and is not
merely a transient or temporary resident, at the residence address shown on the
signature page of this Agreement.

 

(i)                 The Subscriber understands that the Company has made
available to the Subscriber and the Subscriber’s accountants, attorneys and
other advisors full and complete information concerning the financial structure
of the Company, and any and all data requested by the Subscriber as a basis for
estimating the potential profits and losses of the Company and the Subscriber
acknowledges that the Subscriber has either reviewed such information or has
waived review of such information.

 

 6 

 

 



(j)                The Subscriber is not participating in the Offering as a
result of or subsequent to: (i) any advertisement, article, notice or other
communication published in any newspaper, magazine or similar media or broadcast
over television or radio; (ii) any seminar or meeting whose attendees have been
invited by any general solicitation or general advertising; or (iii) any
registration statement the Company may have filed with the SEC.

 

(k)              If the Subscriber is an entity, the Subscriber is duly
organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation or organization, as the case may be. The
Subscriber has all requisite power and authority to own its properties, to carry
on its business as presently conducted, to enter into and perform the
Subscription and the agreements, documents and instruments executed, delivered
and/or contemplated hereby (collectively, the “Subscription Documents”) to which
it is a party and to carry out the transactions contemplated hereby and thereby.
The Subscription Documents are valid and binding obligations of the Subscriber,
enforceable against it in accordance with their terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, moratorium, reorganization
or similar laws, from time to time in effect, which affect enforcement of
creditors’ rights generally. If applicable, the execution, delivery and
performance of the Subscription Documents to which it is a party have been duly
authorized by all necessary action of the Subscriber. The execution, delivery
and performance of the Subscription Documents and the performance of any
transactions contemplated by the Subscription Documents will not: (i) violate,
conflict with or result in a default (whether after the giving of notice, lapse
of time or both) under any contract or obligation to which the Subscriber is a
party or by which it or its assets are bound, or any provision of its
organizational documents (if an entity), or cause the creation of any lien or
encumbrance upon any of the assets of the Subscriber; (ii) violate, conflict
with or result in a default (whether after the giving of notice, lapse of time
or both) under, any provision of any law, regulation or rule, or any order of,
or any restriction imposed by any court or other governmental agency applicable
to the Subscriber; (iii) require from the Subscriber any notice to, declaration
or filing with, or consent or approval of any governmental authority or other
third party other than pursuant to federal or state securities or blue sky laws;
or (iv) accelerate any obligation under, or give rise to a right of termination
of, any agreement, permit, license or authorization to which the Subscriber is a
party or by which it is bound.

 

(l)                 The Subscriber acknowledges and agrees that the Company
intends to raise additional funds to operate its business.

 

(m)            The Subscriber acknowledges and agrees that the Company will have
broad discretion with respect to the use of the proceeds from this Offering, and
investors will be relying on the judgment of management regarding the
application of these proceeds.

 

(n)              At the time the Subscriber was offered the Notes and the
Warrants, it was, and at the date hereof it is, and on each date on which the
Subscriber exercises the Warrants the Subscriber will be, an “accredited
investor” as defined in Rule 501(a) under the Securities Act. The Subscriber
hereby represents that neither the Subscriber nor any of its Rule 506(d) Related
Parties is a “bad actor” within the meaning of Rule 506(d) promulgated under the
Securities Act. For purposes of this Agreement, “Rule 506(d) Related Party”
shall mean a person or entity covered by the “Bad Actor disqualification”
provision of Rule 506(d) of the Securities Act.

 

 7 

 

 



(o)               The Subscriber understands the various risks of an investment
in the Company, and has carefully reviewed the various risk factors described in
the Company’s filings with the SEC.

 

3.                  COVENANTS OF THE SUBSCRIBERS.

 

3.1              Right of First Offer. In the event that a Subscriber shall
elect to sell all or any portion of a Note or Warrant held by such Subscriber to
any person or entity other than an Affiliate (as hereinafter defined), such
Subscriber shall first give written notice thereof to the Company, which notice
shall set forth the original principal amount of such Note and the Warrant to be
sold and the sales price. For a period of 15 days after receipt of such notice,
the Company shall have the right to purchase all or any portion of such Note and
Warrant at the so specified sales price, exercisable by giving written notice
thereof to such Subscriber within such 15-day period. In the event the Company
fails to timely exercise such right, such Subscriber may, subject to Section 3.2
hereof, offer and sell such Note and Warrant at the same or a higher price for a
period of 180 days after expiration of such 15-day time period. After expiration
of such 180-day period, such Subscriber shall not re-offer any of such Note or
Warrant without first allowing the Company to exercise the right herein granted.

 

3.2              Right of First Refusal. In the event that any Subscriber shall
receive and accept a bona fide offer (each, an “Offer”) from any person or
entity (other than an Affiliate (as hereinafter defined) or another original
holder of Notes) to purchase all or any portion of the Notes or Warrants of such
Subscriber, such Subscriber shall give written notice thereof to the Company,
which notice shall be accompanied by a copy of such offer or a detailed
description of the terms thereof (each, an “Offer Notice”). For a period of 15
days after receipt of the Offer Notice, the Company may elect to purchase the
Notes or Warrants subject to the Offer on the same terms as are described in the
Offer Notice by giving notice of such election to such Subscriber within such
15-day period. In the event the Company fails to timely exercise such right, the
Subscriber may offer and sell such Notes or Warrants to the party delivering the
Offer on the Offer Terms.

 

For purposes of this Agreement, the term “Affiliate” shall mean: (a) for
purposes of any Subscriber that is an individual, (i) the ancestors,
descendants, spouse or private, tax-exempt foundation of such Subscriber, or
(ii) a trust, partnership, limited liability company, custodianship or other
fiduciary account for the benefit of such Subscriber and/or such private
foundation, ancestors, descendants or spouse; (b) for purposes of any Subscriber
that is not an individual, (i) any person controlled by, or under the control
of, the Subscriber, or (ii) any member, stockholder, partner or other equity
holder of such Subscriber that is an “accredited investor”, as that term is
defined in Rule 501 of Regulation D, as promulgated under the Securities Act.

 



 8 

 

 

3.3              Injunctive Relief. Each Subscriber acknowledges and agrees that
any breach of the covenants contained in this Section 3 shall constitute a
material breach of this Agreement and that damages would be an inadequate remedy
in the event of such breach. Accordingly, such Subscriber agrees that the
Company shall be entitled to the remedy of specific performance in the event of
any such breach and hereby consents to, and waives any right to contest, the
imposition of any injunction by a court of competent jurisdiction requested by
the Company to enforce specific performance of such covenants. Each Subscriber
further agrees that should such Subscriber breach any of such covenants and
force the Company to obtain an injunction to specifically enforce such
covenants, such Subscriber shall reimburse the Company for all costs incurred by
the Company in obtaining such injunction, including, without limitation, court
costs and reasonable attorneys’ fees and disbursements, all promptly upon
receipt of an invoice therefor.

 

3.4              Termination of Rights. The obligations of the Subscribers, and
the rights of the Company, under this Section 3 shall terminate upon the
effective date of a registration statement for a firmly underwritten initial
public offering of the Company’s capital stock under the Securities Act.

 

4.                  MISCELLANEOUS.

 

4.1              Indemnification.

 

(a)               The Subscriber will, severally and not jointly with any other
Subscribers, indemnify and hold harmless the Company and its officers,
directors, members, shareholders, partners, representatives, employees and
agents, successors and assigns against any losses, obligations, claims, damages,
liabilities, contingencies, judgments, fines, penalties, charges, costs
(including, without limitation, court costs, reasonable attorneys’ fees and
costs of defense and investigation), amounts paid in settlement or expenses,
joint or several (collectively, “Company Claims”), reasonably incurred in
investigating, preparing or defending any action, claim, suit, inquiry,
proceeding, investigation or appeal taken from the foregoing by or before any
court or governmental, administrative or other regulatory agency, body or the
SEC, whether pending or threatened, whether or not an indemnified party is or
may be a party thereto, to which any of them may become subject insofar as such
Company Claims (or actions or proceedings, whether commenced or threatened, in
respect thereof): (i) arise out of or are based upon any untrue statement or
untrue statement of a material fact made by the Subscriber and contained in this
Agreement; or (ii) arise out of or are based upon any breach by the Subscriber
of any representation, warranty, or agreement made by the Subscriber contained
herein; provided, however, and notwithstanding anything to the contrary, in no
event shall the liability of the Subscriber pursuant to this Section 4.2 exceed
the amount of the Note that the Subscriber purchases pursuant to this Agreement.

 

(b)              The Company will indemnify and hold harmless each Subscriber
and its officers, directors, members, shareholders, partners, representatives,
employees and agents, successors and assigns, and each other person, if any, who
controls such Subscriber within the meaning of the Securities Act against any
losses, obligations, claims, damages, liabilities, contingencies, judgments,
fines, penalties, charges, costs (including, without limitation, court costs,
reasonable attorneys’ fees and costs of defense and investigation), amounts paid
in settlement or expenses, joint or several (collectively, “Subscriber Claims”),
reasonably incurred in investigating, preparing or defending any action, claim,
suit, inquiry, proceeding, investigation or appeal taken from the foregoing by
or before any court or governmental, administrative or other regulatory agency,
body or the SEC, whether pending or threatened, whether or not an indemnified
party is or may be a party thereto, to which any of them may become subject
insofar as such Subscriber Claims (or actions or proceedings, whether commenced
or threatened, in respect thereof) arise out of or are based upon: (i) any blue
sky application or other document executed by the Company specifically for that
purpose or based upon written information furnished by the Company filed in any
state or other jurisdiction in order to qualify any or all of the Notes under
the securities laws thereof (any such application, document or information
herein called a “Blue Sky Application”); (ii) any untrue statement or alleged
untrue statement of a material fact made by the Company in this Agreement; (iii)
any breach by the Company of any representation, warranty, or agreement made by
it contained herein or in the Note; or (iv) any violation by the Company or its
agents of any rule or regulation promulgated under the Securities Act applicable
to the Company or its agents and relating to action or inaction required of the
Company in connection with the Offering; and will reimburse such Subscriber, and
each such officer, director or member and each such controlling person for any
legal or other expenses reasonably incurred by them in connection with
investigating or defending any such Claim or action; provided, however, that the
Company will not be liable in any such case if and to the extent that any such
loss, claim, damage or liability arises out of or is based upon an untrue
statement or alleged untrue statement or omission or alleged omission so made in
conformity with information furnished by such Subscriber or any such controlling
person to the Company.

 

 9 

 

 



4.2              Addresses and Notices. All notices, demands, consents,
requests, instructions and other communications to be given or delivered or
permitted under or by reason of the provisions of this Agreement or in
connection with the transactions contemplated hereby shall be in writing and
shall be deemed to be delivered and received by the intended recipient as
follows: (i) if personally delivered, on the business day of such delivery (as
evidenced by the receipt of the personal delivery service); (ii) if mailed
certified or registered mail return receipt requested, two (2) business days
after being mailed; or (iii) if delivered by overnight courier (with all charges
having been prepaid), on the business day of such delivery (as evidenced by the
receipt of the overnight courier service of recognized standing). If any notice,
demand, consent, request, instruction or other communication cannot be delivered
because of a changed address of which no notice was given (in accordance with
this Section 4.3, or the refusal to accept same, the notice, demand, consent,
request, instruction or other communication shall be deemed received on the
second business day the notice is sent (as evidenced by a sworn affidavit of the
sender). All such notices, demands, consents, requests, instructions and other
communications will be sent to the following addresses or facsimile numbers as
applicable:

 

If to the Company to:  

NeuroOne Medical Technologies Corporation

10006 Liatris Lane

Eden Prairie, MN 55347

Attention: David A. Rosa

      With copies to:  

Honigman Miller Schwartz and Cohn LLP

350 East Michigan Avenue, Suite 300

Kalamazoo, MI 49007

Attention: Phillip D. Torrence, Esq.

     

 



 10 

 

 

If to the Subscriber, to the address set forth on the signature page annexed
hereto.

 

Any such person may by notice given in accordance with this Section 4.3 to the
other parties hereto designate another address or person for receipt by such
person of notices hereunder.

 

4.3              Titles and Captions. All Article and Section titles or captions
in this Agreement are for convenience only. They shall not be deemed part of
this Agreement and do not in any way define, limit, extend or describe the scope
or intent of any provisions hereof.

 

4.4              Assignability. This Agreement is not transferable or assignable
by the undersigned.

 

4.5              Pronouns and Plurals. Whenever the context may require, any
pronoun used herein shall include the corresponding masculine, feminine or
neuter forms. The singular form of nouns, pronouns and verbs shall include the
plural and vice versa.

 

4.6              Further Action. The parties shall execute and deliver all
documents, provide all information and take or forbear from taking all such
action as may be necessary or appropriate to achieve the purposes of this
Agreement. Each party shall bear its own expenses in connection therewith.

 

4.7              Applicable Law. This Agreement shall be construed in accordance
with and governed by the laws of the State of Delaware without regard to its
conflict of law rules.

 

4.8              Binding Effect. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective heirs, administrators,
successors, legal representatives, personal representatives, permitted
transferees and permitted assigns. If the undersigned is more than one person,
the obligation of the undersigned shall be joint and several and the agreements,
representations, warranties and acknowledgments herein contained shall be deemed
to be made by and be binding upon each such person and such person’s heirs,
executors, administrators and successors.

 

4.9              Integration. This Agreement, together with the remainder of the
Subscription Documents of which this Agreement forms a part, constitutes the
entire agreement among the parties pertaining to the subject matter hereof and
supersedes and replaces all prior and contemporaneous agreements and
understandings, whether written or oral, pertaining thereto. No covenant,
representation or condition not expressed in this Agreement shall affect or be
deemed to interpret, change or restrict the express provisions hereof.

 

4.10          Amendment. This Agreement, each Note and each Warrant may be
amended only with the written consent of the Company and such Subscriber. The
conditions or observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or prospectively)
only by written instrument and with respect to conditions or performance
obligations benefiting the Company, by the Company, and with respect to
conditions or performance obligations benefiting the Subscriber, only by the
Subscriber.

 

 11 

 



4.11          Creditors. None of the provisions of this Agreement shall be for
the benefit of or enforceable by creditors of any party.

 

4.12          Waiver. No failure by any party to insist upon the strict
performance of any covenant, agreement, term or condition of this Agreement or
to exercise any right or remedy available upon a breach thereof shall constitute
a waiver of any such breach or of such or any other covenant, agreement, term or
condition.

 

4.13          Rights and Remedies. The rights and remedies of each of the
parties hereunder shall be mutually exclusive, and the implementation of one or
more of the provisions of this Agreement shall not preclude the implementation
of any other provision.

 

4.14          Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

signatures on the following pages

 

 

 

 

 

 12 

 

 

 

In Witness Whereof, the undersigned has executed this Agreement on this ____ day
of _______, ____.

 



Signature of Subscriber:             By:       Name:     Print Name of
Subscriber Title:      

 

      Social Security Number(s) or EIN                 Mailing Address of
Subscriber(s)   Residence of Subscriber(s)             Street   Street          
  City        State       Zip Code   City       State       Zip Code       If
Joint Ownership, check one:    

 

¨ Joint Tenants with Right of Survivorship    

¨ Tenants-in-Common

¨ Tenants by the Entirety

    ¨ Community Property     ¨ Other (specify): _________________________    

 

      Aggregate Subscription Amount

 

  Method of Payment: ¨ Wire Transfer     ¨  Check

 



 

FOREGOING SUBSCRIPTION ACCEPTED:

 

NeuroOne Medical Technologies Corporation

 

By:     Name: David A. Rosa   Title: CEO  




 

 

Signature Page to Subscription Agreement

 

 

 

Exhibit A

 

NEUROONE MEDICAL TECHNOLOGIES CORPORATION

 

SUBSCRIBER QUESTIONNAIRE

 

NeuroOne Medical Technologies Corporation
10006 Liatris Lane

Eden Prairie, MN 55347

 

Gentlemen:

 

The information contained herein is being furnished to NeuroOne Medical
Technologies Corporation (the “Company”) in order for the Company to determine
whether the undersigned’s subscription for Promissory Notes (the “Notes”) and
Warrants (the “Warrants”) therein may be accepted pursuant to Section 4(a)(2) of
the Securities Act of 1933, as amended (the “Securities Act”) and Regulation D
promulgated thereunder (“Regulation D”). The undersigned understands that (i)
the Company will rely upon the following information for purposes of complying
with Federal and applicable state securities laws, (ii) none of the Notes, the
Warrants or any securities issuable thereunder will be registered under the
Securities Act in reliance upon the exemption from registration provided by
Section 4(a)(2) of the Securities Act and Regulation D, and (iii) this
questionnaire is not an offer to sell nor the solicitation of an offer to buy
any Notes, Warrants or any other securities, to the undersigned.

 

The following representations and information are furnished herewith:

 

1.       Qualification as an Accredited Investor. Please check the categories
applicable to you indicating the basis upon which you qualify as an Accredited
Investor for purposes of the Securities Act and Regulation D thereunder.

 



¨ Individual with Net Worth In Excess of $1,000,000.  A natural person (not an
entity) whose net worth, or joint net worth with his or her spouse, at the time
of purchase exceeds $1,000,000. (Explanation: In calculating your net worth, you
must exclude the value of your primary residence. This means you must exclude
both the equity in your primary residence and any mortgage or other debt secured
by your primary residence up to the fair market value of your primary residence;
provided, however, that any indebtedness secured by your primary residence that
(i) you have incurred in the 60 day period prior to the date of your
subscription to the Company or (ii) is in excess of the fair market value of
your primary residence should be considered a liability and deducted from your
aggregate net worth. In calculating your net worth, you may include your equity
in personal property and real estate (excluding your primary residence), cash,
short-term investments, stock and securities. Your inclusion of equity in
personal property and real estate (excluding your primary residence) should be
based on the fair market value of such property less debt secured by such
property.)     ¨ Individual with a $200,000 Individual Annual Income.  A natural
person (not an entity) who had an individual income of more than $200,000 in
each of the preceding two calendar years, and has a reasonable expectation of
reaching the same income level in the current year.

 



 A-1 

 

 



¨ Individual with a $300,000 Joint Annual Income.  A natural person (not an
entity) who had joint income with his or her spouse in excess of $300,000 in
each of the preceding two calendar years, and has a reasonable expectation of
reaching the same income level in the current year.     ¨ Corporations or
Partnerships.  A corporation, partnership, or similar entity that has in excess
of $5,000,000 of assets and was not formed for the specific purpose of acquiring
Notes and Warrants in the Company.     ¨ Revocable Trust.  A trust that is
revocable by its grantors and each of whose grantors is an accredited
investor.  (If this category is checked, please also check the additional
category or categories under which the grantor qualifies as an accredited
investor.)     ¨ Irrevocable Trust.  A trust (other than an ERISA plan) that (i)
is not revocable by its grantors, (ii) has in excess of $5,000,000 of assets,
(iii) was not formed for the specific purpose of acquiring Notes and Warrants,
and (iv) is directed by a person who has such knowledge and experience in
financial and business matters that such person is capable of evaluating the
merits and risks of an investment in the Company.     ¨ IRA or Similar Benefit
Plan.  An IRA, Keogh or similar benefit plan that covers a natural person who is
an accredited investor. (If this category is checked, please also check the
additional category or categories under which the natural person covered by the
IRA or plan qualifies as an accredited investor.)     ¨ Participant-Directed
Employee Benefit Plan Account.  A participant-directed employee benefit plan
investing at the direction of, and for the account of, a participant who is an
accredited investor.  (If this category is checked, please also check the
additional category or categories under which the participant qualifies as an
accredited investor.)     ¨ Other ERISA Plan.  An employee benefit plan within
the meaning of Title I of the ERISA Act other than a participant-directed plan
with total assets in excess of $5,000,000 or for which investment decisions
(including the decision to purchase an Interest) are made by a bank, registered
investment adviser, savings and loan association, or insurance company.     ¨
Government Benefit Plan.  A plan established and maintained by a state,
municipality, or any agency of a state or municipality, for the benefit of its
employees, with total assets in excess of $5,000,000.

 



 



 A-2 

 

 



¨ Non-Profit Entity.  An organization described in Section 501(c)(3) of the
Internal Revenue Code, as amended, with total assets in excess of $5,000,000
(including endowment, annuity and life income funds), as shown by the
organization’s most recent audited financial statements.     ¨ Other
Institutional Investor (check one).  

 



  ¨ A bank, as defined in Section 3(a)(2) of the Securities Act (whether acting
for its own account or in a fiduciary capacity);   ¨ A savings and loan
association or similar institution, as defined in Section 3(a)(5)(A) of the
Securities Act (whether acting for its own account or in a fiduciary capacity;  
¨ A broker-dealer registered under the Securities Exchange Act of 1934, as
amended;   ¨ An insurance company, as defined in section 2(13) of the Securities
Act;     ¨ A “business development company,” as defined in Section 2(a)(48) of
the Investment Company Act;     ¨ A small business investment company licensed
under Section 301(c) or (d) of the Small Business Investment Act of 1958, as
amended; or   ¨ A “private business development company” as defined in Section
202(a)(22) of the Investment Advisers Act of 1940, as amended.

  

¨ Executive Officer or Director.  A natural person who is an executive officer,
director or managing member of the Company.     ¨ Entity Owned Entirely By
Accredited Investors.  A corporation, partnership, private investment company or
similar entity each of whose equity owners is an accredited investor.  (If this
category is checked, please also check the additional category or categories
under which each equity owner qualifies as an accredited investor.)     ¨ I do
not qualify for any of the above.



 

 

 A-3 

 



 

2.       Representations and Warranties by Limited Liability Companies,
Corporations, Partnerships, Trusts and Estates. If the Subscriber is a
corporation, partnership, limited liability company or trust, the Subscriber and
each person signing on behalf of Subscriber certifies that the following
responses are accurate and complete:

 

    Was the undersigned organized or reorganized for the specific purpose, or
for the purpose among other purposes, of acquiring interests in the Company?    
Yes ¨ No ¨     Will the Subscriber, at any time, invest more than 40% of
Subscriber’s assets in the Company?     Yes ¨ No ¨     Under the Subscribing
entity’s governing documents and in practice, are the Subscribing entity’s
investment decisions based on the investment objectives of the Subscribing
entity and its owners generally and not on the particular investment objectives
of any one or more of its individual owners?     Yes ¨ No ¨     Does any
individual shareholder, partner or member or group of shareholders, partners or
members of the undersigned have the right to elect whether or not to participate
in the investment of the Subscribing entity in the Company or to determine the
level of participation of such partner or group therein?     Yes ¨ No ¨     Is
the Subscribing entity authorized and qualified to become a note holder of the
Company and does the Subscribing entity and the undersigned hereto further
represent and warrant that such signatory has been duly authorized by the
Subscribing entity to execute the Subscription Documents?     Yes ¨ No ¨     Is
the undersigned a private investment company which is not registered under the
Investment Company Act, as amended, in reliance on Section 3(c)(1) or Section
3(c)(7) thereof?     Yes ¨ No ¨

 



 A-4 

 

 

 

3.       Taxpayer ID Number; No Backup Withholding; Not a Foreign Person or
Entity. If Subscriber is a “non-U.S. person or entity,” allocations of Company
income may be subject to withholding and taxation under the Internal Revenue
Code, as amended (“Code”). Subscriber acknowledges that it may be required to
file U.S. income tax returns. If the Subscriber is a foreign corporation,
foreign partnership, foreign trust or foreign estate (as those terms are defined
in the Code and the regulations thereunder), please contact the Company. The
Subscriber understands that the information contained in this item may be
disclosed to the Internal Revenue Service by the Company and that any false
statement contained in this item could be punished by fine, imprisonment or
both.

 

    Subscriber certifies that the taxpayer identification number being supplied
herewith by Subscriber is Subscriber’s correct taxpayer identification number
and that Subscriber is not subject to backup withholding under Section 3406 of
the Code and the regulations thereunder?     Yes ¨ No ¨     Subscriber certifies
that Subscriber is not a “Non-U.S. person” or, if an entity, that Subscribing
entity is not a foreign corporation, foreign partnership, foreign trust or
foreign estate, as those terms are defined the Code and the regulations
thereunder.     Yes ¨ No ¨     If Subscriber’s non-foreign status changes or if
any other information in this item changes, Subscriber agrees to notify the
Company within 30 days thereafter.     Yes ¨ No ¨

To the best of my information and belief, the above information supplied by me
is true and correct in all respects.

 



              Date:  

 

 

 

 A-5 

 

 

Exhibit B

 

PROMISSORY NOTE

 

[See attached]

 

 

 B-1 

 

 

Exhibit C

 

WARRANT

 

[See attached]

 

 

 

 

 C-1 





